738 F.2d 353
TAXPAYERS FOR VINCENT, an unincorporated politicalassociation, and Candidates' Outdoor GraphicsService (COGS) a California corporation,Plaintiffs/Appellants,v.MEMBERS OF the CITY COUNCIL OF the CITY OF LOS ANGELES;  andEdward D. Longley as Director of the Bureau ofStreet Maintenance for the City of LosAngeles, Defendants/Appellees.
No. 80-5686.
United States Court of Appeals,Ninth Circuit.
July 20, 1984.

1
Wayne S. Canterbury, San Francisco, Cal., for plaintiffs/appellants.


2
Anthony S. Alperin, Deputy City Atty., Los Angeles, Cal., for defendants/appellees.


3
Before NELSON and REINHARDT, Circuit Judges and EAST,* District Judge.


4
On May 15, 1984, the Supreme Court reversed our judgment (682 F.2d 847) see Members of the City Council of the City of Los Angeles et al. v. Taxpayers for Vincent et al., --- U.S. ----, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984), and remanded the case to us.  We therefore remand to the district court for action consistent with the Supreme Court opinion.



*
 The Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation